United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41359
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LIZA LAWONNA BESHIRS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 3:03-CR-8-2
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Liza Lawonna Beshirs pleaded guilty to conspiracy to

manufacture, distribute, or possess with intent to manufacture,

distribute, or dispense methamphetamine.   She appeals the

sentence imposed following our remand to the district court for

resentencing in accordance with United States v. Booker, 543 U.S.

220 (2005).    See United States v. Beshirs, No. 04-41053 (5th Cir.

June 16, 2005) (unpublished).   The district court granted the

Government’s FED. R. CRIM. P. 35(b) motion and sentenced Beshirs


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41359
                                -2-

to 81 months of imprisonment and four years of supervised

release.

     Beshirs argues that the district court’s determination to

apply a two-level enhancement for possession of a firearm and a

six-level increase for creating a substantial risk of harm to a

minor in calculating the advisory guidelines range violated her

Sixth Amendment rights.   She concedes, however, that this court

has approved this method of sentencing, and she does not

challenge the reasonableness of the sentence imposed.

     “The precise Sixth Amendment error identified in Booker is

not the use of extra-verdict enhancements that increase a

sentence; the constitutional error is that extra-verdict

enhancements were being used under mandatory guidelines.”     United

States v. Holmes, 406 F.3d 337, 365 (5th Cir.), cert. denied, 126

S. Ct. 375 (2005).   Because the district court considered the

Guidelines as advisory when resentencing Beshirs, her Sixth

Amendment argument is without merit.

     AFFIRMED.